Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment and Arguments
The Amendment filed on 7/15/2022 in response to the previous Non-Final Office Action (2/17/2022) is acknowledged and has been entered.
Claim 5 is cancelled.
Claims 1-4 and 6-20 are pending.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-4 and 6-16, drawn to anti-4-1BB/anti-HER2 bispecific antibody comprising HCDR1-3 (elect SEQ ID NO: 1, 4, and 8) and LCDR1-3 (elect SEQ ID NO: 12, 14, and 16), are under consideration.
The following office action contains NEW GROUNDS of rejection-based on the amendment.
Rejections/Objection Withdrawn

The rejection of claims 1, 4 and 6-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendment to the claims. The rejection of claims 2-3 are maintained (see below). 

The arguments are moot in view of withdrawals of the rejection(s).


Rejection Maintained and Response to Arguments:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description: 4-1BB antibody variants with mixed and matched VH/VL and heavy/light chains.

Claims 2-3 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims are modified based on the claim amendment.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Possession may be shown, for example for the claimed method, by describing an actual reduction to practice of the claimed invention by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. For claimed product the specification must provide sufficient distinguishing identifying characteristics of the genus, including disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. 

Claim 1 has been amended to each of the antibody comprising a full set of 6 CDRs (3 HCDRs and 3 LCDRs), which is not included in this rejection. However, dependent claims 2 and 3 further limit comprise mixed and matched VH/VL and heavy/light chains.  For example:
VH of SEQ ID NO: 19 (or 25) comprising HCDR1-3, SEQ ID NO: 1, 4, and 8 paired to VL of SEQ ID NO: 31 comprising LCDR1-3, SEQ ID NO: 12, 14, and 16 (claim 1-(2), elected antibody).  Dependent claim 2-(1) recites SEQ ID NO: 18 (VH) being an alternative VH of SEQ ID NO: 19.  If so, SEQ ID NO: 18 should have the same CDRs as SEQ ID NO: 19.  However, SEQ ID NO:18 has a different CDR3 as SEQ ID NO: 19 (see below).  Thus, SEQ ID NO: 18 should not be an alternative VH of SEQ ID NO: 19 appeared in the same claim, claim 2-(1). Also see 112 4th rejection below.
QY= fuse SEQ ID Nos 1 to 4 to 8:
US-16-939-536A-19
  Query Match             86.6%;  Score 158.4;  DB 20;  Length 121;
  Best Local Similarity   42.5%;  
  Matches   34;  Conservative    0;  Mismatches  0;  Indels   46;  Gaps    2;

Qy          1 SYDM--------------SWISYSGGSIYYADSVKG------------------------ 22
              ||||              ||||||||||||||||||                        
Db         31 SYDMSWVRQAPGKGLEWVSWISYSGGSIYYADSVKGRFTISRDNSKNTLYLQMNSLRAED 90

Qy         23 --------DAQRNSMREFDY 34
                      ||||||||||||
Db         91 TAVYYCARDAQRNSMREFDY 110

US-16-939-536A-18
  Query Match             84.4%;  Score 154.4;  DB 20;  Length 121;
  Best Local Similarity   41.2%;  
  Matches   33;  Conservative    0;  Mismatches    1;  Indels 46;  Gaps    2;

Qy          1 SYDM--------------SWISYSGGSIYYADSVKG------------------------ 22
              ||||              ||||||||||||||||||                        
Db         31 SYDMSWVRQAPGKGLEWVSWISYSGGSIYYADSVKGRFTISRDNSKNTLYLQMNSLRAED 90

Qy         23 --------DAQRNSMREFDY 34
                      | ||||||||||
Db         91 TAVYYCARDGQRNSMREFDY 110

 Thus, the claims, as amended, still encompass mixed and matched VH/VL and heavy/light chains for anti-4-1BB antibody.  Those mixed and matched antibodies have not been tested for the binding ability/affinity to its antigen 4-1BB as well as the biological function after interaction of 4-1BB antigen with the antibodies.
The claims list and mix all the VH and VL from different clones or variants together in one claim (claim 2, or 3 etc).  There is no reduction to practice of the claimed antibody with such mixed and matched CDRs, VH/VL and heavy/light chains and correlated functions disclosed with those antibodies for binding to its antigen 4-1BB. 
It is well known that the CDRs in VL and VH are the critical amino acids for the antigen recognition and affinity of binding, one amino acid change within the CDRs could result in antibody having different affinity or even binding to totally different antigens as compared to the parent antibody.  In this case the claimed antibodies encompass numerous amino acid alternations in CDRs.  One skilled in the art would not know what the antibody binds to without undue quadrative experimentations.
Regarding with the antibody structure needs to be recited in the claims, Amgen v. Sanofi, 872 F.3d 1367 (Fed, Cir.2017) as well as the USPTO memorandum, Feb 22, 2018 require: 1) in terms of written description, claims reciting antibodies are to be treated like claims reciting any other molecule; and 2) antibody claims often recite at least some structure and some function (also see USPTO memorandum, Feb 22, 2018 and MPEP 2163(II)(A)(3)(a)(ii)).  

A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common the genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties, “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 

“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875.  

The Court, in Abbvie v. Centocor (Fed. Cir. 2014), held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionallyclaimed genus.

The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc., F.3d ,2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004).   The instant specification fails to provide sufficiently descriptive information in the claimed antibody variants having ability of antigen 4-1BB binding and performing the function. Thus, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).   As discussed, mixed and matched VH/VL would encompass a genus of antibodies in claims which have different antigen binding ability and/or affinity, even function, the skilled artisan cannot envision the detailed chemical structure(s) and functional attribute(s) of the antigens that the antibodies bind to.  Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
Therefore, the only claimed bispecific antibody comprising elected CDRs comprised within VH/VL and heavy/light chains, but not the full scope with mixed and matched CDRs, VH/VL and heavy/light chains meet the written description provision of 35 U.S.C. §112, first paragraph.  
Applicant is referred to written description guidance at http://www.uspto.gov/web/patents/guides.htm and recent memorandum (Feb 22, 2018): Clarification of written Description Guidance for Claims Drawn to Antibodies and Status of 2008 Training Materials.

Response to applicant’s argument:
	On page 8, applicant states that claim 1 has been amended to recite a set of 6 CDRs and does not mention dependent claim 2 or 3.  The rejection of claim 1 has been withdrawn in view of the amendment. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as result of activities undertaken within the scope of a joint research agreement. 
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-4, 6-7, 11 and 14-16 remain and are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, 11, and 16 of copending Application No. 16/939472 in view of Chester et al (Blood, 131: 49-57, Jan 2018).  The Office apologizes a typographic error occurred in the rejection, claim 11 should be included in the rejection.  
The instant claims are drawn to:
The claims are broadly drawn to an anti-4-1BB/anti-HER2 bispecific antibody comprising:
1 (a) an anti-4-1 BB antibody or an antigen-binding fragment thereof, and 5(b) an anti-HER2 antibody or an antigen-binding fragment thereof, wherein the anti-4-1 BB antibody or the antigen-binding fragment thereof comprises: an H-CDR1 comprising an amino acid sequence of SEQ ID NO: 1, 2, or 3; an H-CDR2 comprising an amino acid sequence of SEQ ID NO: 4, 5, or 6; 10an H-CDR3 comprising an amino acid sequence of SEQ ID NO: 7, 8, 9, 10, or 11; an L-CDR1 comprising an amino acid sequence of SEQ ID NO: 12 or 13; an L-CDR2 comprising an amino acid sequence of SEQ ID NO: 14 or 15; and 15an L-CDR3 comprising an amino acid sequence of SEQ ID NO: 16 or 17,
Wherein the antibody comprises VH and VL of SEQ ID NO: 25 and 34 and heavy and light chains of SEQ ID NO: 57 and 63, 
Wherein the anti-HER 2 antibody is trastuzumab or pertuzumab or trastuzumab-emtansine.

The claims of ‘472 application are drawn to:
The claims are broadly drawn to an anti-4-1BB/anti-EGFR bispecific antibody comprising:

1 (a) an anti-4-1 BB antibody or an antigen-binding fragment thereof, and 5(b) an anti-HER2 antibody or an antigen-binding fragment thereof, wherein the anti-4-1 BB antibody or the antigen-binding fragment thereof comprises: an H-CDR1 comprising an amino acid sequence of SEQ ID NO: 1, 2, or 3; an H-CDR2 comprising an amino acid sequence of SEQ ID NO: 4, 5, or 6; 10an H-CDR3 comprising an amino acid sequence of SEQ ID NO: 7, 8, 9, 10, or 11; an L-CDR1 comprising an amino acid sequence of SEQ ID NO: 12 or 13; an L-CDR2 comprising an amino acid sequence of SEQ ID NO: 14 or 15; and 15an L-CDR3 comprising an amino acid sequence of SEQ ID NO: 16 or 17,
Wherein the antibody comprises VH and VL of SEQ ID NO: 25 and 34 and heavy and light chains of SEQ ID NO: 57 and 63, 
Wherein the anti-EGFR antibody is Cetuximab………
 	‘472 application does not teach the bispecific antibody comprising HER-2 antibody including trastuzumab.
	Chester et al teach bispecific antibody comprising anti-4-1BB agonist antibody and anti-HER2 antibody or anti-EGFR antibody, wherein the anti-HER2 antibody includes trastuzumab and anti-EGFR antibody is cetuximab (bridging page 51-52 and figure 1).

Both sets of claims are directed to bispecific antibody comprising the same anti-4-1BB with the same structures (CDRs or VH and VL). The difference between the two sets of claims is that the claims in '472 application encompass anti-EGFR in second arm, whereas the instant claims use anti-HER2 as second arm.  However, F. Chester et al have shown that anti-4-1BB antibody with either of the anti-HER2 or anti-EGFR to form a bispecific antibody.  One of ordinary skill would have been motivated with reasonably expect success to replace the EGFR antibody with the HERs antibody as taught by Chester and arrive at the current invention without unexpected result.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


2.	Claims 1-4, 6-7, 11 and 14-16 remain and are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 8-19 of US Patent No 11,261,259 (application No. 17/286437) in view of Chester et al (Blood, 131: 49-57, Jan 2018). The Office apologizes a typographic error occurred in the rejection, claim 11 should be included in the rejection.  
The instant claims are set forth above.
The claims of ‘259 patent are drawn to:
1. (Currently Amended) An antibody, comprising: an anti-claudin 18.2 (CLDN18.2) unit having binding specificity to a CLDN18.2 protein; and an anti-4-1BB unit having binding specificity to a 4-1BB protein, wherein the anti-4-1BB unit comprises a heavy chain variable region (VH) comprising a CDRH1, a CDRH2, and a CDRH3, and a light chain variable region (VL) comprising a CDRL1, a CDRL2 and a CDRL3, wherein: the CDRH1 comprises the amino acid sequence of SEQ ID NO:1; the CDRH2 comprises the amino acid sequence of SEQ ID NO:2; the CDRH3 comprises the amino acid sequence of SEQ ID NO:3, 56, 57, 58, or 59; the CDRL1 comprises the amino acid sequence of SEQ ID NO:4; the CDRL2 comprises the amino acid sequence of SEQ ID NO:5; and the CDRL3 comprises the amino acid sequence of SEQ ID NO:6,
Wherein VH of the anti-4-1BB unit comprises an amino acid sequence selected from the group consisting of SEQ ID NO: 24, 46-50 and 63-66 68 and the VL of the anti-4-1BB unit comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 25, 52-53 and 69-74.

The VH sequence id 24 of ‘259 patent and the instant VH SEQ ID NO: 25 has identical sequence as sequence alignment below:

QY=SEQ ID NO: 25 (the elected instant VH that comprises CDRs of SEQ ID NOs: 1, 4, and 8, underlined):
US-17-286-437-24
; Sequence 24, Application US/17286437
;  APPLICANT: I-MAB BIOPHARMA US LIMITED
;  APPLICANT:ABL BIO INC.

US-17-286-437-24 (comprising CDRs SEQ ID NO: 1 2, and 3, underlined)

  Query Match             100.0%;  Score 640;  DB 22;  Length 121;
  Best Local Similarity   100.0%;  
  Matches  121;  Conservative    0;  Mismatches  0;  Indels  0;  Gaps    0;

Qy          1 EVQLLESGGGLVQPGGSLRLSCAASGFTFSSYDMSWVRQAPGKCLEWVSWISYSGGSIYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLESGGGLVQPGGSLRLSCAASGFTFSSYDMSWVRQAPGKCLEWVSWISYSGGSIYY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCARDAQRNSMREFDYWGQGTLVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCARDAQRNSMREFDYWGQGTLVTVS 120

Qy        121 S 121
              |
Db        121 S 121

The VL sequence id 25 of application ‘437 and the instant VH SEQ ID NO: 34 has identical sequence as sequence alignment below:
QY=SEQ ID NO: 34 (the elected instant VL that comprises CDRs of SEQ ID NOs: 12, 14 and 16, underlined).

US-17-286-437-25
; Sequence 25, Application US/17286437
US-17-286-437-25 (comprising SEQ ID Nos: 4, 5 and 6,underlined)

  Query Match             100.0%;  Score 582;  DB 22;  Length 110;
  Best Local Similarity   100.0%;  
  Matches  110;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSVLTQPPSASGTPGQRVTISCSGSSSNIGNNYVTWYQQLPGTAPKLLIYADSHRPSGVP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSVLTQPPSASGTPGQRVTISCSGSSSNIGNNYVTWYQQLPGTAPKLLIYADSHRPSGVP 60

Qy         61 DRFSGSKSGTSASLAISGLRSEDEADYYCATWDYSLSGYVFGCGTKLTVL 110
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DRFSGSKSGTSASLAISGLRSEDEADYYCATWDYSLSGYVFGCGTKLTVL 110

The claimed CDRs in the VHs are underlined.
‘259 patent does not teach the bispecific antibody comprising HER-2 antibody.
Chester et al teach bispecific antibody comprising anti-4-1BB agonist antibody in one arm and anti-HER2 antibody as another arm, wherein the anti-HER2 antibody includes trastuzumab (bridging page 51-52).

Both sets of claims are directed to bispecific antibody comprising the same anti-4-1BB with the same structures (CDRs, VH and VL). The difference between the two sets of claims is that the claims in ‘259 patent encompass anti-CLDN18.2 antibody as second arm, whereas the instant claims use anti-HER2 as second arm. However, F. Chester et al have shown that anti-4-1BB antibody formed a bispecific with anti-HER 2 antibody.  One of ordinary skill would have been motivated with reasonably expect success to replace the anti-CLDN18.2 antibody with the anti-HER antibody as taught by Chester and arrive at the current invention without unexpected result.

Response to applicant’s argument and declaration by Eun-Jung Lee:

	On page 10 of the remarks, applicant argues:

Even if Chester et al allegedly show that anti-4-1 BB antibody with either of the anti-HER2 or anti-EGFR forms a bispecific antibody, choosing a combination of two specific antibodies with particular structures is an unpredictable exercise bearing less than a reasonable expectation of success. 

In response, the instant base claim merely recites particular structure for anti-4-1BB antibody, which does not require any specific anti-HER2 antibody with structural definition in the claimed bispecific antibody.  If applicant amend the claimed bispecific antibody to include the present ant-4-1BB antibody and a specific anti-HER2 antibody with structure definition (such as CDRs in claim 8, 9, or 10).  The rejection would be reconsidered. 

Applicant continues:

As discussed in Rule 1.132 Declaration submitted herewith, not all bispecific antibody consisting of an anti-4-1 BB antibody and Trastuzumab showed comparable effects. KR ‘574 Ab even if an anti-4-1 BB antibody forms a part of a bispecific antibody, its anti-tumor effect was noticeably inferior than the instantly claimed bispecific antibody. Hence, the anti-tumor effect of the instantly claimed bispecific antibody is reasonably unexpected.

The declaration has been reviewed, which point outs bispecific antibody KR ‘574 Ab that comprises a 4-1BB antibody having different structure as the instantly claimed 4-1BB antibody and the same anti-HER2 antibody trastuzumab, which antibody has different anticancer function.

In response, first, the declaration under 37 C.F.R. 1.132 for the instant applicant is improper, since the present case is an AIA  case (filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ). The declaration filed under 37 C.F.R. 1.132 is for an application examined under the pre-AIA  first to invent provisions. Corresponded declaration for AIA  application should be filed under 1.30(a). 
Second, the Office agrees applicant’s argument as well as points of the declaration on that bispecific antibody KR ‘574 Ab and present antibody have different anti-cancer function.  However, as indicated by applicant, the present bispecific antibody and KR ‘574 Ab comprise different 4-1BB antibody with different structures, even though both contain identical ant-HER2 antibody.  Again, if applicant amends the present base claim 1 to include anti-HER2 antibody from claim 8, 9, or 10, the rejection would be reconsidered. 


The Examiner has noticed the existence of potential nonstatutory obviousness-type double patenting (ODP) with following newly filed applications:
Claims 1-19, 22 and 24-25 of copending Application No. 17/783344,
Claims 1-4, 8-14 of copending Application No. 17/296752, 
Claims 1-16 of copending Application No. 17/683869, etc..
  
Due to the date of filing the application and time constraints, the examiner cannot provide individual rejections for the ODPs at this Office action, however, applicants ARE required to respond to all of the enumerated patents or patent applications, and any others that applicants may be aware of.
Applicant should also review all subject matter considered the same or substantially the same, and submit the appropriate Terminal Disclaimer(s) if it is necessary. 

The following is a New Ground of rejection-based on the claim amendment:

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Base claim 1 recites numbers of ant-4-1-4BB antibodies with different HCDRs and LCDRs with SEQ ID NOs. and claims 2 and 3 further define the VH and VL with SEQ ID NOs comprising the CDRs.  However, the claims do not clearly recite which VH (or VL) correspond to the CDRs recited in claim 1. For example, claim 2-(1) recites VH sequences of SEQ ID Nos: 18, 19, 20, or 21.  However, only SEQ ID NO;19 comprises the elected HCDR1-3 (SEQ ID NO: 1, 4, and 8).  The sequence of SEQ ID NO: 18 does not comprises HCDR3 of SEQ ID NO: 8, thus, the SEQ ID NO: 18 in claim 2-(1) does not further limit the previous claim 1-(2). Applicant is required amending the claims 2 and 3 to clarify each of VH and VL corresponds to the CDRs listed in claim 1 (also written description above).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Objection
Claims 8-10 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion

	No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/LEI YAO/           Primary Examiner, Art Unit 1642